Title: From Thomas Jefferson to John Pendleton, 20 March 1796
From: Jefferson, Thomas
To: Pendleton, John


                    
                        Sir
                        Monticello Mar. 20. 1796.
                    
                    Messrs. Grand & Co. having lately furnished certain papers which were necessary for the settlement of their account with the US. I undertook at the desire of the Auditor of the US. to examine so much of those accounts as arose under my inspection, to see that they stood right. My attention being thus recalled to the subject I had occasion to turn to the account I settled with you on my return to Virginia, and was never more astonished than to see that, according to this paper and to truth as far as I can see, a balance still remains in my hands of 1934₶—3—6. unless I  should have otherwise accounted for it and as completely forgotten that as I had done the balance itself. But of this I have no vestige either in my memory or on paper, and therefore shall hold myself your debtor that sum, unless you know to the contrary what I do not. I account to myself for the lapse of memory thus. When I settled with you on my passage from Norfolk through Richmond, not meaning to undertake the office of Secretary of state, to which I had been nominated before my arrival, I counted certainly on returning to France, and of there paying away the residue of the money in my hands for the purposes of it’s original destination, which were not then completed. When I went on to the Northward however, I was persuaded to undertake the new office, and entering instantly on it’s duties, these gave me so complete occupation that my mind never recurred to the subject of my settlement with you. It remains now then to set it to rights.  I now inclose to the Governor the account of Grand & Co. against our state whereon a balance appears
                    
                        
                            
                            ₶
                            
                        
                        
                            due to them from the state of
                            6931—9—6.
                            I imagine it will simplify your accounts
                        
                        
                            if I answer to Grand & Co. the
                            1934—3—6
                            balance remaining in my hands:
                        
                        
                            so that a simple remittance of
                            4997—6—0
                            by the state to Grand & Co.
                        
                    
                    will liquidate the whole transaction, both as to them and myself. If I am right in supposing myself your debtor, and this mode of settlement be approved I will, on your saying so, answer to Mr. Grand the amount in my hands, which will be the more convenient to me as a part of the sum is due to me from Grand & Co. being the balance of my private account with them.
                    I inclose you Houdon’s account of his expences to and from America, which were under the eye and approbation of Doctr. Franklin till he left America, the Doctor furnishing him the money and drawing on me for reimbursement. I have the honor to be with great esteem Sir Your most obedt. and most humble servt
                    
                        Th: Jefferson
                    
                